DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first member includes a concave portion … the part of the first member includes a surface of the convex portion” (Claim 7. Applicant’s figure 1 shows 11 is a flat portion and 12 is a flat portion) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2015/0273637) in view of Evangelista et al. (US 2014/0003860).
 	Regarding claim 1, Hori discloses “a welding method” (fig.3 and abstract), comprising:
 	“preparing a first member formed by die casting” (para.0056, i.e., the base member 2 having the concave groove 3 and lid groove 4 formed by in advance by die-casting.  The base member is considered as a first member that is formed by die-casting);
 	“welding the first member and the second member by melting the solidified part of the first member and the second member in contact with each other” (Fig.3 shows a part of the first member 2 and the second member 5 are welded together. Para.0049, i.e., when friction stir welding is performed with use of the preliminary joining rotary tool G … a plasticized region W1 is formed along a moving locus of the preliminary joining rotary tool G by hardening of metal for which friction stirring is performed).
 	Hori is silent regarding pretreatment of melting a part of the first member and solidifying the part of the first member.
 	Evangelista et al. teaches “pretreatment of melting a part of the first member and solidifying the part of the first member” (para.0020, i.e., avoiding unwanted constituents in the resulting welding joint. The sheet metal piece is shown during a laser ablation process and may be subsequently welded to an adjacent piece. Para.0021, i.e., laser ablation process, a laser beam 102 is directed at the edge region form a laser source to form a notch. Examiner interpreted that the laser ablation process for removing the unwanted constituents is the pretreatment process. Please noted that the removed region is being melted and solidify in order to form a solid surface). Hori teaches welding method. Evangelista et al. teaches welding method. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Evangelista et al., by adding Evangelista et al.’s pretreatment process to Hori’s welding process, to prevent or avoid unwanted constituents in the resulting welding joint (para.0020) as taught by Evangelista et al. One skilled in the art would have been motivated to combined the references because doing so would avoid negative impact on the overall strength and quality of the welding joint (para.0019) as taught by Evangelista et al.
 	Regarding claim 2, modified Hori discloses “in the welding, a depth of the first member to be melted is shallower than a thickness of the solidified part of the first member” (Hori, annotated fig.3).
Regarding claim 6, Hori discloses the first member (Hori, para.0050, i.e., the base member 2 is not specially limited as far as friction stirring can be performed. The material is an aluminum alloy in this embodiment) and “the second member include aluminum” (Hori, para.0053, i.e., the lid plate 5 is made of an aluminum alloy).
 	Regarding claim 8, Hori discloses “a method for manufacturing a welded product” (Hori, fig.3 and abstract), comprising:
 	“preparing a first member formed by die casting” (para.0056, i.e., the base member 2 having the concave groove 3 and lid groove 4 formed by in advance by die-casting.  The base member is considered as a first member that is formed by die-casting);
 	“welding the first member and the second member by melting the solidified part of the first member and the second member in contact with each other” (Hori, Fig.3 shows a part of the first member 2 and the second member 5 are in contact and welded together. Para.0049, i.e., when friction stir welding is performed with use of the preliminary joining rotary tool G … a plasticized region W1 is formed along a moving locus of the preliminary joining rotary tool G by hardening of metal for which friction stirring is performed).
  	Hori is silent regarding pretreatment of melting a part of the first member and solidifying the part of the first member.
 	Evangelista et al. teaches “pretreatment of melting a part of the first member and solidifying the part of the first member” (para.0020, i.e., avoiding unwanted constituents in the resulting welding joint. The sheet metal piece is shown during a laser ablation process and may be subsequently welded to an adjacent piece. Para.0021, i.e., laser ablation process, a laser beam 102 is directed at the edge region form a laser source to form a notch. Examiner interpreted that the laser ablation process for removing the unwanted constituents is the pretreatment process. Please noted that the removed region is being melted and solidify in order to form a surface). Hori teaches welding method. Evangelista et al. teaches welding method. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Evangelista et al., by adding Evangelista et al.’s pretreatment process to Hori’s welding process, to prevent or avoid unwanted constituents in the resulting welding joint (para.0020) as taught by Evangelista et al. One skilled in the art would have been motivated to combined the references because doing so would avoid negative impact on the overall strength and quality of the welding joint (para.0019) as taught by Evangelista et al.



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2015/0273637) in view of Evangelista et al. (US 2014/0003860) as applied in claims 1-2, 6 and 8, and further in view of Fujii et al. (US 2008/0190907) and Crafton et al. (US 2014/0261904).
Regarding claim 3, Hori discloses “a heating temperature for melting the part of the first member in the welding and a heating temperature for melting the part of the first member in the pretreatment” (it is inherently and necessarily that the die-casting has a melting temperature and the welding step has a welding temperature. Please see claim 1 for die-casting and welding).
 	Hori is silent regarding the relative temperature of the heating temperature for melting the part of the first member in the welding is set lower than a heating temperature for melting the part of the first member in the pretreatment. 
 	Fujii et al. teaches “a heating temperature for melting the part of the first member in the welding” (para.0124, i.e., 370 C of friction stir welding). Hori teaches manufacturing method having welding step. Fujii et al. teaches the welding step. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Fujii et al., by modifying Hori’s welding temperature according to Fujii et al.’s welding temperature, to provide sufficient heating temperature for welding in order to increase the strength at welded part (para.0124) as taught by Fujii et al. One skilled in the art would have been motivated to combined the references because doing so would provide sufficient heating temperature for welding in order to increase the strength at welded part (para.0124) as taught by Fujii et al.
 	Crafton et al. teaches “a heating temperature for melting the part of the first member in the pretreatment” (para.0035, i.e., heat treatment station can range about 400 degree –600 degree C or more as needed to obtain the desired or necessary solution heat treatment properties of the castings). Hori teaches manufacturing method having die casting temperature. Crafton et al. teaches manufacturing including die-casting 
 	The combination of Hori, Fujii et al. and Crafton et al. would meet the claim limitation of “the heating temperature for melting the part of the first member in the welding is set lower than a heating temperature for melting the part of the first member in the pretreatment” because Fujii et al. teaches the welding temperature at 370 degree Celsius which is lower than Crafton et al. teaches die-casting temperature at 400-600 degree Celsius.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Fujii et al., by modifying Hori’s welding temperature according to Fujii et al.’s welding temperature, to provide sufficient heating temperature for welding in order to increase the strength at welded part (para.0124) as taught by Fujii et al. One skilled in the art would have been motivated to combined the references because doing so would provide sufficient heating temperature for welding in order to increase the strength at welded part (para.0124) as taught by Fujii et al. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Crafton, by modifying Hori’s die-casting temperature according to Crafton’s die-casting temperature, to provide desired or necessary solution heat .


 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2015/0273637) in view of Evangelista et al. (US 2014/0003860) as applied in claims 1-2, 6 and 8, and further in view of Ahn (US 2016/0001406).
 	Regarding claim 4, modified Hori discloses “in the welding, the first member and the second member being welded together” (Hori, fig.3 shows first member 2 and the second member 5 being welded together).
 	Ahn teaches “cutting the first member and the cut first member” (para.0062, i.e., cutting processing that is divided into the first cutting processing and second cutting processing. Para.0066, i.e., various cutting tools may be further used through the opening part U. Fig.5 and fig.6 show the cut first member). Hori teaches method of manufacturing includes a cutting step. Ahn teaches method of manufacturing includes a cutting step. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hori with Ahn, by adding Ahn’s cutting process after Hori pretreatment process, in order to shaping or cutting the raw material into a previous dimension (para.0066) as taught by Ahn. One skilled in the art would have been motivated to combined the references 
 	Regarding claim 5, Hori discloses “the cutting is performed after the pretreatment” (Ahn, para.0060 discuss about the die casting for forming the raw material member S), and “in the cutting, the first member is cut so as to leave at least a portion of the solidified part of the first member” (Ahn, para.0062-0067 discuss about the cutting processing in order to transform the die casting fig.4 into cut member as shown in figs.5-7).




 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 2015/0273637) in view of Evangelista et al. (US 2014/0003860) as applied in claims 1-2, 6 and 8, and further in view of Ananthanarayanan (US 2010/0282718)
 	Regarding claim 7, modified Hori discloses “the first member includes a concave portion” (Hori, 3 has a concave up portion) and “a portion provided around the concave portion” (Hori, a portion 2a provided around the concave portion 3), “the part of the first member includes a surface of the portion” (Hori,2a), “in the welding, the first member and the second member are welded to seal a space” (Hori, 2 and 5 are welded to seal a space (i.e., the space right above 3) See annotated fig.3 for the space) “surrounded by the concave portion, the convex portion, and the second member” (Hori, annotated fig.3 shows a space which is surrounded by the concave portion 3,  the portion 2a and the second member 5). 
the first member includes a concave portion and a convex portion provided around the concave portion, the part of the first member includes a surface of the convex portion, in the welding, the first member and the second member are welded to seal a space surrounded by the concave portion, the convex portion, and the second member” does not recite the step and the concave portion and convex portion does not affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Thus, the concave portion and concave portion is of no patentable moment unless it affects the process in a manipulative sense. Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).  To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.C. 408.  The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419.
 	 Hori is silent regarding a convex portion provided around the concave portion.
 	 Ananthanarayanan teaches “a convex portion provided around the concave portion” (annotated fig.5). Hori teaches a manufacturing process using heat treatment. Ananthanarayanan teaches a manufacturing process using heat treatment. It would have been obvious to one of ordinary skill in the art at the time the invention was made In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04, IV., B. 











    PNG
    media_image1.png
    1087
    1617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    723
    media_image2.png
    Greyscale





Response to Arguments
 	Applicant's arguments filed on 05/18/2021 have been fully considered but they are not persuasive. 


(1) Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	(2) Applicant argues “objections to drawings … the drawings were objected to as not clearly shown figures 11 and 12 as flat portions. Submitted with the present response is a replacement Figure 1” on page 6 of remark.
 	In response, applicant stated that “fig.1, 11 and 12 clearly showing as flat portions”. Examiner agreed that the newly submitted drawing show 11 and 12 are flat portions. However, the drawing objection is about the features of claim 7 not shown in the figures. For example:  claims 7 requires “the first member includes a concave portion … the part of the first member includes a surface of the convex portion”. For this reason, the drawing objection is maintained. 
 	(3) Applicant argues “the prior art rejections … the amendment is believed to clarify the pretreatment of the first member does not include any die casting” on pages 7-8 of remark.
 	In response, examiner agreed that the amendment to claims changed the scope and overcome prior rejections. However, examiner found an additional reference for current rejection. 




Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761